


Exhibit 10(e)23
AGREEMENT


This Agreement is entered into this the 2nd day of October, 2013, by and between
Balch & Bingham, LLP and Thomas O. Anderson.
The MPUS and its Independent Monitors, BREI have requested to interview Thomas
O. Anderson on Friday, October 4, 2013, regarding the investigation of BREI on
behalf of the MPUS of the prudence of the expenditures made regarding
Mississippi Power Company's certificate of Public Convenience and Necessity to
construct a project referred to as The Kemper County Integrated Gasification
Combined Cycle plant.
The October 4, 2013, interview will be conducted by BREI at the offices of Balch
& Bingham. Balch & Bingham, on behalf of its client Mississippi Power Company,
may also elect to interview Thomas O. Anderson during the term of this
Agreement.
In addition, the parties anticipate that Mr. Anderson may be requested to appear
in similar circumstances or to meet with Balch and Bingham and/or Mississippi
Power Company during the remainder of calendar year 2013.
In consideration of Mr. Anderson's agreement to be available and to appear upon
the reasonable requests of Balch and Bingham, Balch & Bingham will compensate
Thomas O. Anderson for his time involved in the interviews and activities
described above in the amount of $25,000.00 for the remainder of calendar year
2013. In the event Mr. Anderson's appearance is requested during calendar year
2014, the parties will negotiate mutually agreeable terms for such engagement.
This Agreement does not conflict with the obligations owed by Mr. Anderson to
Mississippi Power Company under the Agreement entered with Mississippi Power
Company at the time of Thomas O. Anderson's retirement.




--------------------------------------------------------------------------------






Balch & Bingham will deliver the payments contemplated hereunder to Mr. Anderson
within ten ( 10) days following the execution of this Agreement.
This Agreement will terminate at 11:59 p.m. CST on December 31, 2013, unless
extended by mutual agreement of the parties.
 
BALCH & BINGHAM LLP






 
 
BY:
/s/Ben H. Stone
 
 
 
BEN H. STONE
 
 
 
 
 
 
BY:
/s/Thomas O. Anderson
 
 
 
THOMAS O. ANDERSON
 







